Citation Nr: 1445916	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-23 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active service from January 1962 to January 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In December 2012, the Veteran testified at videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

In October 2013, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.  The claim has since been returned to the Board for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS paperless file, there is a Virtual VA paperless file associated with the Veteran's claim.  A copy of the December 2012 hearing transcript is included in Virtual VA.  Otherwise, the documents in Virtual VA are duplicative of the evidence in VBMS. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.





REMAND

This appeal arises from the Veteran's contention that his current bilateral hearing loss is related to noise exposure during his service in the Air Force.  His DD214 reflects that his primary specialty was airframe repairman.  During the Board hearing, he testified that he was a structural mechanic and worked around aircrafts.  See Hearing Transcript (Tr.) at 3.  He stated that he wore hearing protection, but it was of poor quality and he had to remove it to talk to others.  Id. at 4.  After service, he worked for a vending company with low noise exposure.  Id. at 7.  He then went to work at Ford Aerospace in the early 1980s.  Id. at 6.  He indicated that, prior to working for Ford Aerospace, he had a hearing test and was told that he had a hearing problem.  Id. at 5.  This was when he first noticed that he had hearing difficulties, which would have been approximately 14 years after he was discharged from active duty.  Id. at 6.  

The Veteran's service treatment records are negative for any complaint, treatment, or diagnosis related to hearing loss.  An August 1965 audiogram indicates that he was exposed to jet engine noise, but that his hearing was within normal limits.  His December 1965 separation audiogram was also within normal limits, and he denied having ear trouble or hearing loss.  

A VA examination was conducted in April 2011, and the examination report indicates that the Veteran's bilateral hearing loss met the threshold requirements to be considered a disability for VA purposes.  See 38 C.F.R. § 3.385 (2013).  The examiner opined that the Veteran hearing loss was not caused by or a result of his military service.  The examiner noted that the Veteran's audiometric results were normal during service, but provided no further explanation for his opinion.

In October 2013, the Board found that the April 2011 VA examiner's opinion was inadequate and remanded the claim for a clarifying opinion.  The Board pointed out that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The examiner was specifically instructed of the foregoing provisions and was requested to provide a clear rationale for his opinion.  The Board also instructed the examiner to discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develop in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

In a January 2014 addendum, the examiner again opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of military service.  The examiner provided the following rationale:  "The C-file review revealed normal hearing at the time of enlistment and at the time of separation.  There is no evidence to support a service connected hearing loss based on objective measures."  Once again, the Board notes that normal findings during service are not necessarily fatal to a claim for service connection.  The examiner did not discuss the possibility of a delayed onset, nor did he indicate how hearing loss generally presents or develops as a result of noise exposure.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Furthermore, a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Based on the foregoing, the Board finds that another medical opinion is necessary for the purpose of determining the nature and etiology of any hearing loss that may be present.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should refer the Veteran's claims file to the April 2011 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any bilateral hearing loss that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The Veteran has contended that he had noise exposure in service and that hearing loss was first noticed when he went to work at Ford Aerospace in the early 1980s, which was approximately 14 years after his separation from service.  After service, he worked for a vending company, with low noise exposure.  See Board Hearing Tr. at 5-7.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran currently has bilateral hearing loss that manifested in service or that is otherwise causally or etiologically related to his military service, including noise exposure. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

In rendering the opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develop in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.  In other words, if the examiner finds that the gap in time between noise exposure and hearing loss weighs against the claim, he or she should explain why the delayed onset was significant.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After completing this action, the AOJ should ensure that the medical opinion complies with the remand directive.  The AOJ should also conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.  

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



